DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claims 1 and 11, the closet prior art does not specifically teach or reasonably suggest E) by the video file server with respect to each of the encrypted file(s) received from the at least one cooperative device, decrypting the encrypted file to result in the video file, and storing the video file, wherein step E) includes sub-steps to be performed by the video file server with respect to each of the encrypted file(s) received from the at least one cooperative device of E1) performing image recognition on the video data contained in the video file, and determining whether the video data contains a video portion that matches a specific feature based on a result of performance of the image recognition, E2) when it is determined that the video data contains a video portion that matches the specific feature, tagging the video file with a predetermined mark and storing the video file thus tagged, and E3) directly storing the video file when it is determined that the video data does not contain a video portion that matches the specific feature. Dependent claims 2-10 and 12-20 are allowed for the reasons concerning the independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        05/09/2022